

	

		II

		109th CONGRESS

		1st Session

		S. 1177

		IN THE SENATE OF THE UNITED STATES

		

			June 7, 2005

			Mr. Akaka introduced the

			 following bill; which was read twice and referred to the

			 Committee on Veterans'

			 Affairs

		

		A BILL

		To improve mental health services at all facilities of

		  the Department of Veterans Affairs.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Veterans Mental Health Care

			 Capacity Enhancement Act of 2005.

		2.FindingsCongress makes the following

			 findings:

			(1)Mental health

			 treatment capacity at community-based outpatient clinics remains inadequate and

			 inconsistent, despite the requirement under section 1706(c) of title 38, United

			 States Code, that every primary care health care facility of the Department of

			 Veterans Affairs develop and carry out a plan to meet the mental health care

			 needs of veterans who require such services.

			(2)In 2001, the

			 minority staff of the Committee on Veterans' Affairs of the Senate conducted a

			 survey of community-based outpatient clinics and found that there was no

			 established systemwide baseline of acceptable mental health service levels at

			 such clinics.

			(3)In 2004, the

			 Department of Veterans Affairs workgroup on mental health care, which developed

			 and submitted a Comprehensive Mental Health Strategic Plan to the Secretary of

			 Veterans Affairs, found service and funding gaps within the Department of

			 Veterans Affairs health care system, and made numerous recommendations for

			 improvements. As of May 2005, Congress had not received a final report on the

			 workgroup's findings.

			(4)In February 2005,

			 the Government Accountability Office reported that the Department of Veterans

			 Affairs had not fully met any of the 24 clinical care and education

			 recommendations made in 2004 by the Special Committee on Post-Traumatic Stress

			 Disorder of the Under Secretary for Health, Veterans Health

			 Administration.

			3.Required

			 capacity for community-Based outpatient clinics

			(a)Strengthening

			 of performance measures for mental health programsSection

			 1706(b)(6) of title 38, United States Code, is amended by adding at the end the

			 following:

				

					(D)The Under Secretary shall include, as

				goals in the performance contracts entered into with Network Directors to

				prioritize mental health services—

						(i)establishing appropriate staff-patient

				ratio levels for various programs (including mental health services at

				community-based outpatient clinics);

						(ii)fostering collaborative environments

				for providers; and

						(iii)encouraging clinicians to conduct

				mental health consultations during primary care

				visits.

						.

			(b)Inflationary

			 indexing of capacity requirementsSection 1706(b) of title 38, United States

			 Code, is amended by adding at the end the following:

				

					(7)For the purposes of meeting and reporting

				on the capacity requirements under paragraph (1), the Secretary shall ensure

				that the funding levels allocated for specialized treatment and rehabilitative

				services for disabled veterans are adjusted for inflation each fiscal

				year.

					.

			(c)Mental health

			 and substance abuse servicesSection 1706(c) of title 38, United

			 States Code, is amended—

				(1)by inserting

			 (1) before The Secretary; and

				(2)by adding at the

			 end the following:

					

						(2)The Secretary shall ensure that not

				less than 90 percent of community-based outpatient clinics have the capacity to

				provide onsite, contract-referral, or tele-mental health services—

							(A)for at least 10 percent of all clinic

				visits by not later than September 30, 2006; and

							(B)for at least 15 percent of all clinic

				visits by not later than September 30, 2007.

							(3)The Secretary shall ensure that not

				less than 2 years after the date of enactment of this paragraph—

							(A)each primary care health care facility

				of the Department has the capacity and resources to provide not less than 5

				days of inpatient, residential detoxification services onsite or at a nearby

				contracted or Department facility; and

							(B)a case manager is assigned to

				coordinate follow up outpatient services at each community-based outpatient

				clinic.

							.

				(d)Reporting

			 requirementNot later than January 31, 2008, the Secretary of

			 Veterans Affairs shall submit a report to Congress that—

				(1)describes the

			 status and availability of mental health services at community-based outpatient

			 clinics;

				(2)describes the

			 substance of services available at such clinics;

				(3)includes the

			 ratios between mental health staff and patients at such clinics; and

				(4)includes the

			 certification of the Inspector General of the Department of Veterans

			 Affairs.

				4.Cooperation on

			 mental health awareness and prevention

			(a)AgreementThe

			 Secretary of Defense and the Secretary of Veterans Affairs shall enter into a

			 Memorandum of Understanding—

				(1)to ensure that

			 separating servicemembers receive standardized individual mental health and

			 sexual trauma assessments as part of separation exams; and

				(2)includes the

			 development of shared guidelines on how to conduct the assessments.

				(b)Establishment

			 of joint VA–DoD workgroup on mental health

				(1)In

			 generalNot later than 180 days after the date of enactment of

			 this Act, the Secretary of Defense and the Secretary of Veterans Affairs shall

			 establish a joint workgroup on mental health, which shall be comprised of not

			 less than 7 leaders in the field of mental health appointed from their

			 respective departments.

				(2)StudyNot

			 later than 1 year after the establishment of the workgroup under paragraph (1),

			 the workgroup shall analyze the feasibility, content, and scope of initiatives

			 related to—

					(A)combating stigmas

			 and prejudices associated with servicemembers who suffer from mental health

			 disorders or readjustment issues, through the use of peer counseling programs

			 or other educational initiatives;

					(B)ways in which the

			 Department of Veterans Affairs can make their expertise in treating mental

			 health disorders more readily available to Department of Defense mental health

			 care providers;

					(C)family and

			 spousal education to assist family members of veterans and servicemembers to

			 recognize and deal with signs of potential readjustment issues or other mental

			 health disorders; and

					(D)seamless

			 transition of servicemembers who have been diagnosed with mental health

			 disorders from active duty to veteran status (in consultation with the Seamless

			 Transition Task Force and other entities assisting in this effort).

					(3)ReportNot

			 later than June 30, 2007, the Secretary of Defense and the Secretary of

			 Veterans Affairs shall submit a report to Congress containing the findings and

			 recommendations of the workgroup established under this subsection.

				5.Primary care

			 consultations for mental health

			(a)GuidelinesThe

			 Under Secretary for Health, Veterans Health Administration, shall establish

			 systemwide guidelines for screening primary care patients for mental health

			 disorders and illnesses.

			(b)TrainingBased

			 upon the guidelines established under subsection (a), the Under Secretary for

			 Health, Veterans Health Administration, shall conduct appropriate training for

			 clinicians of the Department of Veterans Affairs to carry out mental health

			 consultations.

			

